Mr. Chibe Justice Del Toro
delivered the opinion of the court.
Several distinguished attorneys have petitioned the court in writing that Justo A. Casablanca be allowed to take the -oath of admission to the bar.
Considering the acts committed by the said Casablanca, as set out in our opinion in In Re Casablanca, 30 P. R. R. 68, something more than the petition containing the opinions of the signers would be necessary to justify this court in granting the petition. It is necessary to know the particular *608facts upon which the opinions are founded. In cases of this kind the attorneys who decide from direct observation and with full knowledge of the responsibility that they assume to petition for permission to take the oath because they consider it a matter of justice, should come personally before the court and state the reasons for their action.

Petition denied.

Justices Wolf, Alclrey and Hutchison concurred.
Mr. Justice Franco Soto took no part in the decision of this case.